Citation Nr: 0907083	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to non-ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to 
February 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in relevant part, denied 
service connection for post-concussion syndrome and for 
prostate cancer.

In November 2006, the Veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  In a September 2007 decision, the Board 
denied service connection for post-concussion syndrome and 
remanded the prostate cancer claim for further evidentiary 
development.  The case has now been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In the September 2007 Remand, the Board determined that a VA 
examination with nexus opinion was necessary to make an 
accurate determination regarding the etiology of the 
Veteran's prostate cancer.  See 38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006) (holding that a medical examination is needed when 
evidence is insufficient to grant benefits but indicates that 
a condition may be associated with service).  The Board 
requested that the examiner provide an opinion and a 
rationale for all conclusions reached.  

The Veteran reported to a VA examination in September 2008.  
The report on the examination shows the examiner concludes 
that although it is not possible to determine the exact 
etiology of the Veteran's prostate cancer, he believes it is 
not likely that the Veteran's prostate cancer is related to 
his exposure to radar equipment during service.  The examiner 
provided no rationale for the conclusion reached.  The 
examiner noted the following:  the prevalence of prostate 
cancer was quite high; the Veteran did not have a family 
history of prostate cancer but less than 10 percent of men 
diagnosed with prostate cancer were felt to have a genetic 
component to their prostate cancer; and the Veteran's cancer 
was not particularly virulent in nature.  The Board is unable 
to discern how these factors, if at all, were determinative 
in the conclusion reached by the examiner that the Veteran's 
prostate cancer was not likely related to his exposure to 
radar equipment.  Thus, the September 2008 VA examination 
report is inadequate in this regard which necessitates that 
the report be returned to the examiner for purposes of 
obtaining a rationale for the conclusion reached. 

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal 
must be remanded for compliance with the September 2007 Board 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, if possible, 
return the September 2008 examination 
report to the conducting examiner to 
obtain a rationale for his opinion that 
it is not likely that the Veteran's 
prostate cancer is related to his 
exposure to radar equipment during 
service.  The claims folder must be again 
made available to the examiner.

If this examiner is not available, the 
RO/AMC should arrange for the Veteran to 
be afforded another VA examination to 
determine whether his prostate cancer is 
related to his military service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination, 
including the February 2006 report from 
the Industrial Hygiene Analyst and the 
September 2008 VA examination report.  
All necessary tests should be conducted.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's prostate cancer was caused by 
exposure to radar equipment in service.  
(The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.)  The examiner also 
should provide a rationale for all 
conclusions reached.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




